 

Exhibit 10.3

 

TERM LOAN A NOTE

 

$1,900,000

   November 9, 2004      New York, New York

 

FOR VALUE RECEIVED, the undersigned (jointly and severally, individually and
collectively, “Borrower”), promises to pay to the order of WEBSTER BUSINESS
CREDIT CORPORATION, a New York corporation (“Lender”; Lender, together with any
other holder hereof, sometimes referred to herein as the “Holder”), at the
office of Lender located at One State Street, New York, New York 10004, or at
such other place as Lender may from time to time designate to Borrower in
writing, the principal sum of ONE MILLION NINE HUNDRED THOUSAND AND NO/100
DOLLARS ($1,900,000), in lawful money of the United States of America, payable
in installments in such amounts and at such times as are provided in the Credit
Agreement (defined below) and, in any event, on the last day of the Term subject
to acceleration upon the occurrence and during the continuance of an Event of
Default under the Credit Agreement or earlier termination of the Credit
Agreement pursuant to the terms thereof, together with interest on the unpaid
principal balance hereof from the date hereof until the payment in full of this
Note at the rate specified with respect to Term Loan A in the Credit Agreement,
payable at the times and in the manner provided in the Credit Agreement.

 

This Note is the Term Loan A Note issued to evidence the Term Loan A made by
Lender to Borrower pursuant to the Credit and Security Agreement, dated of even
date herewith (herein, as it may be amended, restated, modified or supplemented
form time to time, (called the “Credit Agreement”; capitalized terms used herein
and not defined herein have the meanings assigned to them in the Credit
Agreement), between Borrower and Lender, to which reference is hereby made for a
statement of the terms, conditions and covenants under which the indebtedness
evidenced hereby was made and is to be repaid, including, but not limited to,
those related to voluntary or mandatory prepayment of the indebtedness
represented hereby, to the maturity of the indebtedness represented hereby upon
the termination of the Credit Agreement and to the interest rate payable
hereunder. In no event, however, shall interest exceed the maximum interest rate
permitted by law. Upon and after the occurrence of an Event of Default, and
during the continuation thereof, interest shall be payable at the Default Rate.

 

Payment of this Note is secured by the Collateral and Holder is entitled to the
benefit of the Credit Agreement and any Other Document at any time delivered in
connection with the foregoing to secure or guarantee the Obligations, and is
subject to all of the agreements, terms and conditions therein contained.

 

If an Event of Default under Sections 11.7, 11.8, 11.9 or 11.20 of the Credit
Agreement shall occur, then this Note shall immediately become due and payable,
without notice, together with reasonable attorneys’ fees if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof. If any other Event of Default shall occur and be continuing under the
Credit Agreement or any of the Other Documents, which is not cured within any

 



--------------------------------------------------------------------------------

applicable grace period, then this Note may, as provided in the Credit
Agreement, be declared to be immediately due and payable, without notice,
together with reasonable attorneys’ fees, if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.

 

PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THIS NOTE
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.

 

Borrower hereby waives presentment, demand for payment, protest and notice of
protest, notice of dishonor and all other notices in connection with this Note
(except for notices expressly provided for in the Credit Agreement or the Other
Documents).

 



--------------------------------------------------------------------------------

WITNESS THE DUE EXECUTION HEREOF BY THE RESPECTIVE DULY AUTHORIZED OFFICER OF
THE UNDERSIGNED AS OF THE DATE FIRST ABOVE WRITTEN.

 

“BORROWER”

MEMRY CORPORATION

By:   /s/    ROBERT P. BELCHER             Robert P. Belcher     Its Senior Vice
President and Chief Financial Officer

 



--------------------------------------------------------------------------------

STATE OF CONNECTICUT

  

)

    

)   ss. Hartford

COUNTY OF HARTFORD

  

)

 

On November 9, 2004, before me personally came Robert P. Belcher, to me known,
who, being by me duly sworn, did depose and say that he is the Senior Vice
President and Chief Financial Officer of each entity described in and which
executed the foregoing instrument as “Borrower”; and that he signed his name
thereto by order of the board of directors (or other governing body) of said
entity.

 

/s/    SUSAN B. MORAN        

NOTARY PUBLIC

 